Exhibit 10.9

November 9, 2009

VIA FACSIMILE TO (954) 888-7310

& DHL EXPRESS

DHL Network Operations (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

Attention: Jon E. Olin – EVP, General Counsel & Secretary

 

Re: Base and Incremental Markup for the Third Quarter of 2009 under the ACMI
Service Agreement, by and between DHL Network Operations (USA), Inc., as
successor in interest to Airborne, Inc. (“Groundco”) and ABX Air, Inc.
(“Airco”), dated August 15, 2003, as amended on April 27, 2004 and November 9,
2009 (the “ACMI Agreement”).

Dear Jon:

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the ACMI Agreement.

In accordance with paragraph (c) of the Second Amendment to the ACMI Agreement,
dated November 9, 2008, Groundco and Airco hereby agree as follows:

(a) The Base Markup, quarterly cost component and quarterly portion of the
annual cost and service components of the Incremental Markup to be paid to Airco
in exchange for the services provided by Airco to Groundco under the ACMI
Agreement during the third quarter of 2009 shall total $1,800,000, consisting of
the following:

 

$735,163      Base Markup for third quarter of 2009 $275,613      Quarterly cost
component of Incremental Markup for third quarter of 2009 $358,545     
Quarterly portion of annual cost component of Incremental Markup for 2009
$  88,179      Quarterly portion of annual service component of Incremental
Markup for 2009

DHL shall pay to ABX such amounts, to the extent that such amounts have yet to
be paid, no later than November 16, 2009, in accordance with the terms of the
ACMI Agreement.

(b) Notwithstanding paragraph (a) above, in the event that ABX Air and/or one or
more of its affiliates and DHL and/or one or more of its affiliates subsequently
consummate transaction documentation with respect to the lease and operation of
Boeing



--------------------------------------------------------------------------------

Jon E. Olin

November 9, 2009

2 of 3

767 aircraft, then the total amount set forth in paragraph (a) above shall be
increased to $2,750,000, consisting of the following, which amount will be paid
by DHL to ABX within fourteen (14) days from the date of the consummation of
such documentation:

 

$1,387,100    Base Markup for third quarter of 2009 $   520,025    Quarterly
cost component of Incremental Markup for third quarter of 2009 $   676,500   
Quarterly portion of annual cost component of Incremental Markup for 2009
$   166,375    Quarterly portion of annual service component of Incremental
Markup for 2009

(c) Groundco and Airco further agree that the allocation of overhead costs
attributable to Airco’s provision of (i) Third Party Services under the ACMI
Agreement, and (ii) Ancillary Services under the Hub and Line-Haul Services
Agreement, by and between DHL Express (USA), Inc., as successor in interest to
Airborne, Inc., and Airco, dated August 15, 2003, as amended from time to time,
shall not exceed $800,000 in total for the third quarter of 2009.
Notwithstanding the foregoing sentence, in the event that ABX Air and/or one or
more of its affiliates and DHL and/or one or more of its affiliates subsequently
consummate transaction documentation with respect to the lease and operation of
Boeing 767 aircraft after the termination or expiration of the ACMI Agreement,
then the overhead costs attributable to Airco’s provision of such Third Party
Services and Ancillary Services shall not exceed $1,000,000 in total for the
third quarter of 2009, and ABX will reimburse DHL for any additional overhead
allocation resulting therefrom within fourteen (14) days from the date of the
consummation of such documentation.

Except to the extent provided herein, the terms and conditions of the ACMI
Agreement shall remain in full force and effect until August 15, 2010, when the
Agreement will expire by its own terms.

Please acknowledge Groundco’s acceptance of the foregoing by having an
authorized representative of DHL Network Operations (USA), Inc. sign and date
both counterparts of this letter in the space provided below and returning one
counterpart to me for my records.

 

Sincerely,

 

ABX Air, Inc.

/s/ W. Joseph Payne

W. Joseph Payne

Vice President

General Counsel & Secretary



--------------------------------------------------------------------------------

Jon E. Olin

November 9, 2009

3 of 3

 

ACCEPTED AND AGREED:

 

DHL Network Operations (USA), Inc.

/s/ Jon E. Olin By:   Jon E. Olin Its:   SVP Date:   November 11, 2009